DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Status of Claims
Claims 3, 5 and 6 are cancelled. Independent claim 1 is amended. Claim 2 is withdrawn. Claims 1 and 4 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (US 20160122903 A1, “Hori”) in view of Sasaki et al (US 20170314161 A1, “Sasaki”).
Regarding claim 1, Hori (entire document) teaches a SiC single crystal production apparatus, comprising a crucible 5 for crystal growth (crystal growth vessel) containing a silicon carbide source material 12 (SiC raw material) (figs 1, 7-11 and 13, 0044-0046); an insulator 6 (insulation part) covering the periphery of the crucible 5 (crystal growth vessel) (figs 1, 7-11 and 13, 0044 and 0057-0058); a heater 1/2/3 used to heat the crucible (crystal growth vessel) (figs 1, 7-11 and 13, 0005-0006, 0044, 0047-0058); and a support portion 4 (holding member) used to hold the crucible 5 (crystal growth vessel) (figs 1, 7-11 and 13, 0005-0006, 0044, 0053-0058), wherein the holding member (support portion 4) comprises a mount portion 4c (pedestal) (figs 1, 7, 13, 0053, 0057); a second support portion 4b (strut) fixed to the pedestal (mount portion 4c) (figs 1, 7, 13, 0053, 0057, 0063, 0075); a first end (4a) of a first support portion 4a/4a1 (a projection) connected with the second support portion 4b (strut) (figs 1, 7, 13, 0053-0058), a second end (4a1) of a first support portion 4a/4a1 (the projection) engaging a side surface of the crystal growth vessel (crucible 5) so as to hold the crystal growth vessel (crucible 5) in a floating state from the pedestal (mount portion 4c) (figs 1, 7, 13). 
Hori teaches the projection, the strut and the second end of the projection engaging the side surface of the crystal growth vessel as addressed above, but does not explicitly teach the projection provided in the strut, the second end of the projection engaging a center portion of the side surface, thereby allow the crystal growth vessel to move freely. However, the court held that the configuration of the claimed apparatus is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant, as per In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966). It is also noted that the instant specification explicitly describes that “[0039] …The crystal growth vessel man or may not move freely” (in the instant PGPUB US 2020/0123679 A1). Therefore, the criticality of the claimed “move freely” is not factually established. The court has held that a claimed device is portable or movable is not sufficiently by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See In re Lindberg,  194 F.2d 732, 93 USPQ 23 (CCPA 1952). Also see MPEP 2144.04 V (A). 
Hori teaches the heater, the crystal growth vessel, the holding member and the insulation part as addressed above, and further teaches that the heater is located outside of the growth vessel and inside the insulation part and/or the holding member (figs 1, 7-11 and 13), but does not explicitly teach that the heater is located more outside the crystal growth vessel than the holding member, and the heater is located more outside the crystal growth vessel than the insulation part. However it is known in the art that the heater can be provided either inside of the inside of the chamber/ insulator or outside of the chamber, as taught by Sasaki (figs 2, 12-14, 0037 and 0066), e.g., the heater located inside the chamber and outside the chamber are functional equivalents for growing the silicon carbide single crystal. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hori by providing the heater outside the chamber/Insulation part/holding member as suggested by Sasaki as an alternative location to arrange the heater in order to provide suitable thermal conditions for growing the silicon carbide single crystal at an improved growth rate (Sasaki 0026-0033). Also, it has been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04 (VI) (C).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hori/ Sasaki as applied to claim 1 above, and further in view of Kondo et al (JP 2000264793 A, machine translation, “Kondo”).
Regarding claim 4, Hori/ Sasaki teaches the second end of the projection engaged into the side surface of the crystal growth vessel/crucible as addressed above, but does not explicitly teaches that the second end of the projection is inserted into a recess in the side surface of the crystal growth vessel. However it is a known practice that recesses (root of screw part 23) are formed in the side surface of the crystal growth vessel (container 22), and projections (crest of the lower prat 21) is inserted into the recesses (threads of screw part 23) in the side surface of the crystal growth vessel (container 22), as taught by Kondo (fig 3, 0026-0029). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hori/ Sasaki per teachings of Kondo in order to provide an apparatus for producing silicon carbide single crystals under suitable conditions (Kondo abstract, 0026-0029).
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that in Hori, “the crucible 5 cannot move freely… first support portion 4a is preferably in contact with the entire circumference of side surface of crucible” have been considered, but not found persuasive. It is firstly noted that Hori remains silent whether the crucible can or cannot move freely. Therefore “the crucible 5 cannot move freely” s merely applicant’s own interpretation to the reference Hori. Also, it is well established that Disclosed preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). It is noted that Hori teaches the projection and the second end of the projection engaging the side surface of the crystal growth vessel as addressed above, but does not explicitly teach the crystal growth vessel to move freely. However, the court has held that a claimed device is portable or movable is not sufficiently by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). Also see MPEP 2144.04 V (A). It is also noted that the instant specification explicitly describes that “[0039] …The crystal growth vessel man or may not move freely” (in the instant PGPUB US 2020/0123679 A1). Therefore, the criticality of the claimed “move freely” is not factually established. Furthermore, the court held that the configuration of the claimed apparatus is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant, as per In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Applicant's arguments about Sakaguchi have been fully considered but they are not persuasive because the Sakaguchi is not applied the rejection listed above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714